11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Deepwell Energy Services, LLC,                * From the 385th District Court
                                                of Midland County
                                                Trial Court No. CV54356.

Vs. No. 11-18-00265-CV                         * April 18, 2019

Aveda Transportation and Energy               * Opinion by Bailey, C.J.
Services, Jared Brown, Linda                    (Panel consists of: Bailey, C.J.,
Clark, Tom Halliday, and                        Stretcher, J., and Wright, S.C.J., sitting
Mickey Sims,                                    by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Deepwell Energy Services, LLC.